Order entered October 5, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00637-CV

        ROBERT M. MOORE AND REBECCA MOORE, Appellants

                                        V.

                     THE BRIDGES ON TRAVIS, Appellee

                On Appeal from the County Court at Law No. 2
                           Grayson County, Texas
                    Trial Court Cause No. 2020-2-072CV

                                     ORDER

      Before the Court is appellants’ October 1, 2020 motion for extension of time

to file their opening brief and for a copy of the clerk’s record. We GRANT the

motion. We DIRECT the Clerk of the Court to send a paper copy of the clerk’s

record to appellants and ORDER appellants to file their opening brief no later than

November 20, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE